DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I (claims 13-28) in the reply filed on September 3, 2021 is acknowledged.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [060], 2nd line, add “10” after “support rollers”.
In paragraph [061], 2nd line, replace “15” with “15a” after “lower support roller”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 17, 20, 21, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dratva (US 9,630,247).
Regarding independent claim 13, Dratva discloses a roller stand for use in a strand casting system (abstract; column 4, line 38 through column 5, line 38; and Figures 1-7), in which the roller stand comprises the following structural features (also refer to annotated Figure 4 of Dratva below):
a support frame (4) for mounting lower support rollers (1);
at least two lateral support rollers (1) that are elastically mounted on the support frame (4); and
at least one passive spring-elastic element (6) configured to provide support elastically at least in a direction perpendicular to axes of rotation of the at least two lateral support rollers (1).


    PNG
    media_image1.png
    407
    624
    media_image1.png
    Greyscale


Regarding claim 14, the roller stand includes at least one upper support roller (1) mounted on support frame (4) and having an elasticity at least in a direction perpendicular to an axis of rotation of the at least one upper support roller (1).
Regarding claim 17, the lower support rollers (1) and the lateral support rollers (1) are arranged in a single plane, as broadly interpreted since each of the rollers (1) defining one of the four sides of a strand to be cast by the strand casting system is arranged in a single plane.

Regarding claim 21, at least one upper support roller (1) is elastically mounted on the support frame (4) and has an elasticity at least in a direction perpendicular to an axis of rotation of the at least one upper support roller (1), wherein the at least one upper support roller (1) is arranged in a second plane.
Regarding claim 24, the elastically mounted support rollers (1) are elastically spring-loaded at mountings (3c), as shown in Figures 6a, 6c, and 7.
Regarding claims 27 and 28, the roller stand is one of a plurality of roller stands used in a strand guide of a billet strand casting system that form a strand casting apparatus (see Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, 19, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dratva (US 9,630,247), and further in view of Pleschiutschnigg et al. (US 2002/0005266).
Regarding claims 15, 16, 18, 19, 22, 23, 25, and 26, Dratva discloses the claimed invention of claims 13, 14, 17, and 20, but fails to teach position measuring devices for at least two of the lateral support rollers and at least one of the upper support rollers.
However, Pleschiutschnigg et al. disclose a strand guide element of a continuous casting plant (abstract; paragraphs [0038]-[0042], [0046], and [0048]; and Figures 1-3), in which the strand guide element has a roller support defining guide rollers (1, 2) mounted in frames (5, 6), wherein the roller support further includes both pressure sensors and position sensors, of which each of the position sensors serve as a position  measuring device at the roller support and is in communication with control elements, for the purpose of controlling the position relative to the guide rollers, thus enabling an 
Therefore, it would have been obvious to one of ordinary skill in the art to include the position measuring devices, as taught by Pleschiutschnigg et al., into at least two of the lateral support rollers and at least one of the upper support rollers of the strand casting system, as disclosed by Dratva, in order to control and adjust a thickness of a strand to be cast (Pleschiutschnigg et al.; abstract; and paragraphs [0042], [0046], and [0048]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 10, 2021